                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MAINE

__________________________________________
                                          )
MAN AGAINST XTINCTION,                    )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )   Case No. 1:19-cv-00406-LEW
                                          )
COMMISSIONER OF MAINE                     )
DEPARTMENT OF MARINE RESOURCES;           )
ASSISTANT ADMINISTRATOR OF                )
NATIONAL MARINE FISHERIES SERVICE,        )
                                          )
            Defendants,                   )
                                          )
      and                                 )
                                          )
MAINE LOBSTERING UNION,                   )
                                          )
            Defendant Intervenor.         )
                                          )
__________________________________________)

                   FEDERAL DEFENDANT’S RESPONSE TO
                PLAINTIFF’S MOTION TO AMEND COMPLAINT
                                        INTRODUCTION

       On June 8, 2020, Plaintiff moved to amend the Complaint he filed on September 5, 2019.

ECF No. 51. On the following day, Plaintiff filed a motion for preliminary injunction against

Federal Defendant. ECF No. 54.1 Because of the sequence and substance of these filings, and

because the Court has dismissed in part Plaintiff’s original Complaint, see ECF No. 36, Plaintiff

has created procedural uncertainty. Until the Court resolves the motion to amend, the operative

complaint is the complaint filed in 2019. See Fed. R. Civ. P. 15(a)(2) (noting that if more than 21

days have passed since the responsive pleading, a party may amend its pleadings only with leave

of the court). However, the motion for preliminary injunction and the memorandum in support

are based in part on the new allegations contained in the proposed amended complaint. See ECF

Nos. 54, 58. More specifically, the motion for preliminary injunction seeks relief under the

Marine Mammal Protection Act (MMPA). The original complaint does not contain an MMPA

claim following the Court’s Decision and Order on Federal Defendant’s Motion to Dismiss, and

therefore the outcome of the motion to amend could affect the type of relief available under the

motion for preliminary injunction.2

       Because of this uncertainty, Federal Defendant is treating the original complaint as the

operative complaint for purposes of responding to the motion for preliminary injunction and, in

the alternative, addressing the scenario in which the proposed amended complaint becomes the

operative complaint. Putting aside the inefficiencies created by Plaintiff’s filings, Federal




1
  On June 11, 2020, Plaintiff’s memorandum in support of the motion for preliminary injunction
was entered on the docket and transmitted to counsel via the CM/ECF system. See ECF No. 58.
2
  Federal Defendant does not concede that Plaintiff is entitled to any relief whatsoever. Nor does
Federal Defendant waive any argument that the amended portions of the complaint would be
subject to dismissal for lack of jurisdiction or failure to state a claim under Federal Rule of Civil
Procedure 12(b).


                                                  1
Defendant submits that the motion to amend should be decided prior to adjudication of the

motion for preliminary injunction. Moreover, Federal Defendant opposes the motion to amend

because Plaintiff has not shown why amendment is warranted and because amendment would be

futile.

                                            ARGUMENT

          Under the Federal Rules of Civil Procedure, when 21 days have passed since the

responsive pleading, a “party may amend its pleading only with the opposing party’s written

consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). A “court should freely give leave when

justice so requires,” id., but a motion to amend is properly denied in instances of “undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, (and) futility of amendment.” J.S. McCarthy Co. v. Brausse Diecutting &

Converting Equip., 226 F.R.D. 14, 16-17 (D. Me. 2005) (quoting Foman v. Davis, 371 U.S. 178,

182 (1962)). “‘Futility’ means that the complaint, as amended, would fail to state a claim upon

which relief could be granted.” Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st Cir.

1996).

          Plaintiff has not satisfied his burden for explaining why amendment is required in these

circumstances. See ECF No. 51. Instead, Plaintiff provides a cursory statement that “Count II is

now clearly written and addresses the issues the Court raised in explaining its decision to dismiss

the original version of Count II.” Id. at 1. Allowing Plaintiff to amend would also be futile. As an

initial matter, Plaintiff has not cured the deficiencies identified in the Court’s Decision and Order

on Federal Defendant’s Motion to Dismiss. See ECF No. 36. In the proposed amended

complaint, Plaintiff continues to include allegations about other endangered whales (i.e., whales




                                                  2
other than North Atlantic right whales) and sea turtles without pleading any new facts to support

his assertions with regard to those species. See ECF No. 51-1 ¶¶ 1, 2, 16, 433; see also ECF No.

36 at 10 (finding that Plaintiff fails to meet the causation prong of standing because “the

Complaint does not allege any specific facts about harm to these species, leaving them to one

side like so much flotsam and jetsam”). Further, some parts of the proposed amended Count Two

overlap with Count One. See ECF No. 51-1 ¶¶ 68-70; see also ECF No. 36 at 15 (“As pled,

however, it is difficult to discern how this is distinct from Count One.”); Mumme v. U.S. Dep’t of

Labor, 150 F. Supp. 2d 162, 178 (D. Me. 2001) (denying motion to amend in part because

“adding such a claim would be futile because the Court simply would treat it in the same way

that the Court is treating Counts I and III”).

       Plaintiff’s proposed amended complaint also includes reformulated allegations asserting

that the National Marine Fisheries Service (NMFS) has violated the MMPA and the

Administrative Procedure Act (APA), but these allegations fail to state a claim and thus cannot

salvage the putative Count Two. See, e.g., ECF No. 51-1 ¶¶ 62, 64, 67. Plaintiff asserts that

NMFS’s issuance of “Letters of Authorization” under 16 U.S.C. § 1387(c)(2) (MMPA Section

118) violates the MMPA and APA. See, e.g., ECF No. 51-1 ¶ 62. Federal Defendant assumes

that Plaintiff’s reference to “Letters of Authorization” refers to the Certificates of Authorization

issued by NMFS under MMPA Section 118. In general, these Certificates allow for incidental

take of marine mammals in those fisheries that have been identified as Category I or II in the List

of Fisheries prepared by NMFS under the MMPA. 16 U.S.C. § 1387(c)(1). Importantly,

however, the Certificates that have been issued for the Category I and II fisheries in New



3
  In addition to the changes made to Count Two, Plaintiff’s proposed amended complaint
includes other changes, such as changes to Paragraph 9, see ECF No. 51-1 ¶ 9, yet none of these
changes support his assertions.


                                                  3
England and the Mid-Atlantic pertain to non-Endangered Species Act (ESA)-listed marine

mammals only.4 See 16 U.S.C. § 1387(c)(3); see e.g., NMFS, New England/Mid-Atlantic

Authorization Certificate, available at https://www.fisheries.noaa.gov/webdam/

download/88287372 (last visited June 29, 2020) (“this Authorization Certificate, which, when

presented in combination with a current/valid state or federal fisheries permit, authorizes the

taking of non‐endangered/threatened marine mammals incidental to commercial fishing

operations in those fisheries listed on the reverse side.”). These Certificates do not permit the

take of North Atlantic right whales or any other ESA-listed marine mammal. Plaintiff has

therefore not identified any agency action through which NMFS has authorized the take of right

whales. See 5 U.S.C. §§ 706 (“The reviewing court shall— [ . . . ] (2) hold unlawful and set aside

agency action, . . . found to be— (A) arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law . . . .”) (emphasis added); 704 (“Agency action made reviewable by

statute and final agency action for which there is no other adequate remedy in a court are subject

to judicial review”) (emphasis added). As such, the claim fails to present a plausible claim for

relief and would be subject to dismissal under Rule 12(b)(6). See Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2007).

       Further, to the extent that Plaintiff’s proposed amended complaint seeks to enforce the

MMPA take prohibition directly against NMFS, that argument would lack merit. See ECF No.

51-1 ¶ 71. Unlike the ESA, the MMPA does not authorize citizen suits against a person alleged

to be in violation of the MMPA. The MMPA states that, “[e]xcept as otherwise provided in this

subchapter, the Secretary shall enforce the provisions of this subchapter.” 16 U.S.C. § 1377(a);




4
 Plaintiff’s references to 16 U.S.C. § 1371(a)(5)(E) (MMPA Section 101) overlooks this
distinction. See ECF No. 51-1.


                                                  4
see Strahan v. Coxe, 127 F.3d 155, 160 (1st Cir. 1997); Mumme, 150 F. Supp. 2d at 178 (denying

motion to amend in part because claim was not a valid cause of action).

                                         CONCLUSION

       As described above, Plaintiff’s motion to amend has muddled the procedural posture of

the case. Because Plaintiff bases his motion for preliminary injunction on the proposed amended

complaint, Federal Defendant respectfully requests that the motion to amend the complaint be

decided first. Moreover, because that proposed amended complaint does not cure the defects in

the dismissed Count Two and fails to state a claim, the motion to amend should be denied. See

Boston & Me. Corp. v. Hampton, 987 F.2d 855, 868 (1st Cir. 1993) (“[I]f the proposed

amendment would be futile because, as thus amended, the complaint still fails to state a claim,

the district court acts within its discretion in denying the motion to amend.”) (citation omitted).



Dated: June 29, 2020                          Respectfully submitted,

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              SETH M. BARSKY
                                              Chief
                                              S. JAY GOVINDAN
                                              Assistant Section Chief

                                              /s/ Frederick H. Turner
                                              FREDERICK H. TURNER
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Wildlife and Marine Resources Section
                                              Ben Franklin Station, P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              Phone: (202) 305-0641
                                              Fax: (202) 305-0275
                                              Email: frederick.turner@usdoj.gov




                                                  5
HALSEY B. FRANK
UNITED STATES ATTORNEY

John G. Osborn
Assistant U.S. Attorney
100 Middle Street
East Tower, 6th Floor
Portland, ME 04101
(207) 780-3257
John.Osborn2@usdoj.gov

Attorneys for Federal Defendant




  6
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I electronically filed the foregoing using the

CM/ECF system, which will send notifications of such filing(s) to:

       Richard Maximus Strahan
       Email: esistoo@yahoo.com

       Christopher C. Taub
       Email: Christopher.C.Taub@maine.gov

       Mark Randlett
       Email: Mark.Randlett@maine.gov

       Alfred C. Frawley, IV
       Email: afrawley@lawmmc.com

       Daniel P. Keenan
       Email: dkeenan@lawmmc.com

       Thimi R. Mina
       Email: tmina@lawmmc.com


                                             /s/ Frederick H. Turner
                                             FREDERICK H. TURNER
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Environment and Natural Resources Division
                                             Wildlife and Marine Resources Section
                                             Ben Franklin Station, P.O. Box 7611
                                             Washington, D.C. 20044-7611
                                             Phone: (202) 305-0641
                                             Fax: (202) 305-0275
                                             Email: frederick.turner@usdoj.gov

                                             Attorney for Federal Defendant




                                                 7
